Citation Nr: 1736463	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  17-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1961 to December 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes in the June 2015 Notice of Disagreement, the Veteran's former representative raised the issue of entitlement to a total disability based on individual unemployability (TDIU).  In these circumstances, the Court has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability; it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  However, the Board does not find adequate evidence to support inferring a claim for TDIU as the Veteran has made no statements regarding his employability.  In fact, he informed the examiner initially that he did not think he had hearing loss and suffered no functional impact from the disability.  As such, the Board does not find that a claim for TDIU has been raised by the record at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's December 2016 statement accompanying his VA Form 9, substantive appeal, he contended that his hearing had worsened since his last audiological examination in April 2015.  Although the Board regrets further delay of the adjudication of this claim, the results of the most recent examination may not be an accurate representation of the Veteran's current hearing abilities if his hearing has worsened.  Therefore, the Board finds a remand is necessary in order to obtain an updated audiological examination to address the present nature and severity of his disability.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.

In addition to puretone thresholds and speech recognition scores, the examiner should discuss the functional effects of the Veteran's service-connected hearing loss on his occupational and daily activities.

A complete rationale must be provided for all opinions presented.  

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




